Citation Nr: 0900498	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  Whether new and material evidence had been received to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from March 1964 to March 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Houston, Texas, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus.  


FINDINGS OF FACT

1.  In February 2002, the Board denied service connection for 
bilateral hearing loss disability.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

2.  The documentation submitted since the February 2002 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

3.  In April 1999, the RO denied service connection for 
tinnitus.  The veteran was informed in writing of the adverse 
decision and his appellate rights in April 1999.  He did not 
submit a notice of disagreement with the decision.  

4.  The documentation submitted since the April 1999 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The February 2002 Board decision denying service 
connection for bilateral 


hearing loss disability is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss disability has 
not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1105 (2008).  

2.  The April 1999 RO decision denying service connection for 
tinnitus is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims for service 
connection, the Board observes that the RO issued a VCAA 
notice to the veteran in December 2003 which informed him 
that his claims had been denied in the past; the reasons for 
the denials; and the evidence needed to support an 
application to reopen a claim of entitlement to service 
connection.  The December 2003 VCAA notice was issued prior 
to the February 2004 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Bilateral Hearing Loss Disability

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2008).  

A.  Prior Board Decision

In February 2002, the Board denied service connection for 
bilateral hearing loss disability as the veteran's bilateral 
hearing loss disability was not objectively shown to have 
originated during active service.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision. 

The evidence upon which the Board formulated its February 
2002 decision may be briefly summarized.  The veteran's 
service medical records make no reference to chronic hearing 
loss disability.  The report of his January 1966 physical 
examination for service separation notes that the veteran did 
not exhibit hearing loss disability for VA purposes.  The 
veteran's service personnel records indicate that his 
military occupation was tracked vehicle mechanic.  
The report of a February 1999 VA audiological examination for 
compensation purposes notes that the veteran presented a 
history of the gradual onset of bilateral hearing loss 
disability and inservice noise exposure which included heavy 
machinery noise and tank engine backfires.  The veteran was 
diagnosed with bilateral sensorineural hearing loss 
disability.  The report of a contemporaneous February 1999 VA 
medical examination for compensation purposes notes that the 
veteran reported the onset of his chronic bilateral hearing 
loss disability after a tank engine backfired in close 
proximity to him in 1964 during active service.  The veteran 
was diagnosed with bilateral hearing loss disability with 
tinnitus.  A July 1999 private audiological evaluation 
conveys that the veteran's sensorineural hearing loss 
disability was "likely do to noise exposure while in the 
service."  The report of a September 2001 VA examination for 
compensation purposes conveys that "it is not likely that 
the veteran's hearing loss is the result of noise exposure 
during military service."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 2002 Board decision 
denying service connection for bilateral hearing loss 
disability consists of photocopies of the veteran's service 
medical and personnel records and written statements from the 
veteran.  The veteran's service medical and personnel 
documentation was previously of record and expressly reviewed 
by the Board.  The multiple written statements from the 
veteran reiterate that he served as a tracked vehicle 
mechanic during active service and was exposed to heavy 
machinery noise including tank engine backfiring.  

In reviewing the additional documentation received into the 
record since the February 2002 Board decision, the Board 
observes that it is essentially cumulative in nature.  The 
veteran's service medical and personnel records were 
previously considered by the Board in reaching its prior 
decision.  The veteran's written statements reiterate his 
prior contentions that he had been exposed to significant 
inservice noise and subsequently experienced chronic 
bilateral hearing loss disability.  The additional 
documentation contains no medical and/or audiological 
findings as to the veteran's chronic bilateral hearing loss 
disability.  Such documentation clearly does not raise a 
reasonable possibility of substantiating the veteran's claim 
whether considered alone or in conjunction with the evidence 
previously of record.  In light of the foregoing, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  


III.  Tinnitus

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  

A.  Prior RO Decision

In April 1999, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for tinnitus and denied the claim.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in April 1999.  The veteran did not 
subsequently submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to chronic tinnitus.  The veteran's 
service personnel records reflect that he served in the Army 
as a tracked vehicle mechanic.  

In his November 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran conveyed that he had 
initially experienced ringing of the ears in 1965 during 
active service.  The report of the February 1999 VA medical 
examination for compensation purposes states that the veteran 
reported that he had been exposed to a backfiring tank engine 
and thereafter experienced chronic tinnitus.  The veteran was 
diagnosed with tinnitus.  The report of the contemporaneous 
February 1999 VA audiological examination for compensation 
purposes relates that the veteran presented a history of 
tinnitus of "unknown origin or duration."  The veteran was 
diagnosed with tinnitus.  

B.  New and Material Evidence

The evidence submitted since the April 1999 RO decision 
denying service connection for tinnitus consists of 
photocopies of the veteran's service medical records and 
service personnel records; VA examination records; private 
clinical documentation; and written statements from the 
veteran.  An October 2001 written statement from the veteran 
conveys that he "was treated for otitis media-serous buildup 
after exposure" to the backfiring tank engine.  In his 
November 2005 Appeal to the Board (VA Form 9), the veteran 
advanced that he had not been provided with hearing 
protection while working around running engines during active 
service.  

The Board finds that the veteran's October 2001 written 
statement and his November 2005 Appeal to the Board (VA Form 
9) constitute new and material evidence in that they are of 
such significance that they raise a reasonable possibility of 
substantiating the veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for tinnitus is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for tinnitus is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic tinnitus is to 
be determined following a de novo review of the entire 
record.  The veteran has not been provided with a VCAA notice 
which addresses the issue of service connection for chronic 
tinnitus.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The reports of the February 1999 audiological and medical VA 
examinations for compensation purposes are inconsistent as to 
the veteran's subjective history of the onset of his chronic 
tinnitus and do not advance any specific findings as to the 
etiology of that disability.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic tinnitus.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic tinnitus was manifested during 
active service; is etiologically related 
to his inservice noise exposure and/or 
duties as a tracked vehicle mechanic; or 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then adjudicate the issue of service 
connection for chronic tinnitus on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


